DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mandrel surface" in lines 3-4 and 8-9.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the mandrel surface” will be interpreted as “the first mandrel surface” (at both lines 3-4 and 8-9).  Further, claims 2-12 are rejected since they depend from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Szyszkowski (US 6,485,859).

Regarding claim 1, Szyszkowski discloses in Figs 1-3, an energy storage device (Abstract) comprising:  a container (ref 12) comprising a first inner surface (depicted in Fig 1); a mandrel (ref 20) comprising a first mandrel surface (ref 58) and positioned within the container (ref 12) so that the first mandrel surface (ref 58) is spaced apart (Fig 1) from the inner surface (depicted in Fig 1), defining a first cell cavity (depicted in Fig 1) within the container (ref 12); at least one sheet of separator material (refs 26, 30, 70); and two or more discrete electrodes (refs 24, 28), wherein the container (ref 12) has a packing axis (Fig 1) that passes through the first cell cavity (depicted in Fig 1), the first mandrel surface (ref 59), and the first inner surface (depicted in Fig 1), and wherein the mandrel (ref 20) is compressible (Figs 2-3, C3/L20-24) in the direction of the packing axis (Fig 1), the at least one sheet of separator material (refs 26, 30, 70) is arranged in the first cell cavity (depicted in Fig 1) to provide a first plurality of separator layers (refs 26, 30, 70) along the packing axis (Fig 1), and a discrete electrode (at least one of refs 24, 28) of the plurality of discrete electrodes (refs 24, 28) occupies the space between (Fig 1) each separator layer (refs 26, 30, 70) of the first plurality of separator layers (refs 26, 30, 70).



Regarding claim 3, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the first mandrel surface (ref 58) is curved (at ref 54, Fig 2B).

Regarding claim 4, Szyszkowski discloses all of the claim limitations as set forth above and also discloses a second mandrel surface (ref 60).

Regarding claim 5, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the second mandrel surface (ref 60) is curved (at ref 56) such that the cross-sectional shape of the mandrel (ref 20) is elliptical (Fig 1A).

Regarding claim 6, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the at least one sheet of separator material (ref 30, 70) is wound around (Fig 3) the mandrel (ref 20).

Regarding claim 7, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the first inner surface is curved (depicted in Fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) as applied to claims 1 and 5 above, and further in view of Nidelkoff et al. (US 2013/0288115).
Regarding claim 2, Szyzkowski discloses all of the claim limitations as set forth above but does not explicitly disclose the two or more discrete electrodes comprise two or more discrete positive electrodes and two or more discrete negative electrodes.
Nidelkoff et al. discloses in Figs 1-20, a battery (Abstract) including an electrode assembly comprising a plurality of electrodes and separators ([0059]).  Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange an electrode 

Regarding claims 8 and 10-12, Szyszkowski discloses all of the claim limitations as set forth above and also discloses the container (ref 12) comprises a second inner surface (bottom of inner container, depicted in Fig 1) disposed opposite the first inner surface (Fig 1), the packing axis passes through the container (ref 12) from the first inner surface (Fig 1) to the second inner surface (Fig 1), and the mandrel (ref 20) is positioned along the packing axis to provide a second cell cavity (at bottom of structure depicted in Fig 1), but does not disclose the at least one sheet of separator material is arranged in the second cell cavity to provide a second plurality of separator layers along the packing axis, and the one or more discrete electrodes are provided between the second plurality of separator layers, wherein the mandrel is positioned centrally along the packing axis so that the first plurality of separator layers and the second plurality of separator layers are arranged symmetrically about the mandrel, wherein a first sheet of separator material of the at least one sheet of separator material is provided in the first cell cavity and a second sheet of separator material of the at least one sheet of separator material is provided in the second cell cavity, wherein the first cell cavity comprises a first plurality of sheets of separator material of the at least one sheet of 
Nidelkoff et al. discloses in Figs 1-20, a battery (Abstract) including a mandrel (ref 520) centrally located within a battery (Fig 10A, 10B), such that two distinct assemblies (refs 522, 524, Figs 10A, 10B) are formed within the battery structure, each assembly including a plurality of separator and electrode materials ([0131]) on either side of the battery structure (around ref 508, Figs 10A, 10B).  This configuration enhances mechanical and electrical coupling of the battery structure enhancing overall battery structural integrity and enhancing the production process ([0005], [0131]-[0136]).
Nidelkoff et al. and Szyszkowski are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the centrally located mandrel and associated structure of Nidelkoff et al. into the structure of Szyszkowski to enhance mechanical and electrical coupling of the battery structure enhancing overall battery structural integrity and enhancing the production process.

Regarding claim 9, modified Szyszkowski discloses all of the claim limitations as set forth above and also discloses at least one of the first inner surface or the second inner surface is concave (each is bent at either side, depicted in Fig 1, ostensibly the first inner surface constitutes the top half and the second inner surface constitutes the bottom half of the enclosure of ref 12 in Fig 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Szyszkowski (US 6,485,859) as applied to claim 1 above.
Regarding claim 2, Szyszkowski discloses all of the claim limitations as set forth above and also discloses a jelly roll electrode assembly (C1/L20-31).  It would have been obvious to one of ordinary skill in the art at the time of filing that a jelly roll discloses a plurality of positive and negative electrodes and separators (“the two or more discrete electrodes comprise two or more discrete positive electrodes and two or more discrete negative electrodes”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘865 application anticipate the instant claims. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 16/494,862 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘862 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘866 application anticipate the instant claims.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725